Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/11/2022 is being considered by the examiner.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,301,401.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and patents claim a BGA memory component with a BGA component controller managing a plurality of memory blocks to perform memory operations on the BGA components.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, line 2, “additional BGA components” lack proper antecedent basis since it was not mentioned previously.
Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-12, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over SUGITA et al. (U.S. Publication No. 2013/0121074 A1), hereafter referred to as SUGITA’074.
Referring to claim 1, SUGITA’074, as claimed, an apparatus (see Fig. 1), comprising: 
a ball grid array (BGA) component, wherein the BGA component (semiconductor device 100 includes NAND-type flash memories 10, see Figs. 1 and 2; also note: ball grid array (BGA), see paras. [0067] and [0068]) includes: a plurality of memory blocks (NAND-type flash memories 10, see Figs. 2 and 3; also note: ball grid array (BGA), see paras. [0067] and [0068]); and a BGA component controller within the BGA component and firmware adjacent the plurality of memory blocks within the BGA component to manage the plurality of memory blocks (drive control circuit 4 serving as a controller, see para. [0026], Figs. 1 and 2).
However, SUGITA’074 does not appear to disclose the memory blocks and BGA component controller is within the BGA component.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made for the memory blocks and the BGA component controller to be within the BGA component since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
As to claim 2, SUGITA’074 also discloses the apparatus includes a controller coupled to the BGA component and configured to perform memory operations on the BGA component (controller 4, see Figs. 1 and 2).
As to claim 3, SUGITA’074 also discloses the BGA component is included in a memory component of the apparatus and is coupled to the controller by a memory component interface (flash memories are connected to the controller, see Figs 1, 3, and 7); and the BGA component includes a plurality of channels to couple the plurality of memory blocks within the BGA component to a BGA component interface (multiple links, see Figs. 2-7).
As to claim 4, SUGITA’074 also discloses a bandwidth of the plurality of channels depends on a type of the memory component interface (SATA, RS232, etc., see para. [0025] and [0026]), a generation of the memory component interface (SATA and other interfaces have multiple generations and each generation is at least faster and/or provides more bandwidth than previous generations, see para. [0025] and [0026]), and a number of input/output (I/O) lanes of the memory component interface (connection from each of the memories and interface, see Figs. 1, 2, 5, and 6).
As to claim 5, SUGITA’074 also discloses the number of I/O lanes is a sum of the I/O lanes that connect the BGA component and additional BGA components to the memory component interface (multiple links, see Figs. 2-7).
As to claim 6, SUGITA’074 also discloses the number of I/O lanes is one I/O lane or two I/O lanes (link(s), see Figs. 2-7).
As to claim 7, SUGITA’074 also discloses the number of I/O lanes depends on: a number of BGA components in the memory component (more components connected implies more lanes, see Figs. 2-7); and a type of the BGA component interface (SATA, RS232, etc., see para. [0025] and [0026]; note: various interfaces have various bandwidths).
As to claim 10, SUGITA’074 also discloses the number of I/O lanes depends on the bandwidth of the plurality of channels (more links have more bandwidth, see Figs. 2-7).
As to claim 11, SUGITA’074 also discloses a first memory block in the plurality of memory blocks within the BGA component has a different storage capacity than a second memory block in the plurality of memory blocks (memories are configurable, see Figs. 2 and 3; see paras. [0031] and [0067]-[0070]).
Note claim 12 recites similar limitations of claim 1.  Therefore it is rejected based on the same reason accordingly. 
Referring to claim 16, SUGITA’074, as claimed, an apparatus (see Fig. 1), comprising:
a memory component having a ball grid array (BGA) component (semiconductor device 100 includes NAND-type flash memories 10, see Figs. 1 and 2; also note: ball grid array (BGA), see paras. [0067] and [0068]), wherein the BGA component includes: a plurality of NAND memory blocks (NAND-type flash memories 10, see Figs. 2 and 3; also note: ball grid array (BGA), see paras. [0067] and [0068]); and a BGA component controller and firmware adjacent the plurality of NAND memory blocks to manage the plurality of NAND memory blocks (drive control circuit 4 serving as a controller, see para. [0026] and Fig. 1).
However, SUGITA’074 does not appear to disclose the memory blocks and BGA component controller is within the BGA component.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made for the memory blocks and the BGA component controller to be within the BGA component since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Note claim 17 recites the corresponding limitations of claim 2.  Therefore it is rejected based on the same reason accordingly. 
Note claim 18 recites similar limitations of claim 3.  Therefore it is rejected based on the same reason accordingly. 
As to claim 19, SUGITA’074 also discloses the apparatus includes a memory sub-system controller operatively coupled with the memory component to manage data transferred between a host and the BGA component (drive control circuit 4 serving as a controller, see para. [0026], Figs. 1 and 2).
As to claim 20, SUGITA’074 also discloses the BGA component controller is between the plurality of NAND memory blocks (controller, see para. [0026], Figs. 1 and 2) and a BGA component interface (SATA, RS232, etc., see para. [0025] and [0026]; note: various interfaces have various bandwidths).
Claims 8, 9, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over SUGITA’074 in view of Pua et al. (U.S. Publication No. 2008/0052451 A1), hereafter referred to as Pua’451.
As to claim 8, SUGITA’074 also discloses all the claimed limitations except the number of I/O lanes is one I/O lane if the type of the BGA component interface is a fourth generation peripheral component interconnect express (PCle4) interface.
Pua’451 discloses PCIe interface (PCIe, see Figs. 2 and 3).
SUGITA’074 and Pua’451 does not appear to teach PCIe4.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify SUGITA’074’s invention to comprise PCIe, as taught by and Pua’451, in order to reduce the volume of the storage system while improving the data transmission rate (see para. [0036]) and also to implement PCIe4 since PCIe4 provides a faster and more efficient interface.
As to claim 9, SUGITA’074 also discloses all the claimed limitations except the number of I/O lanes is two I/O lanes if the type of the BGA component interface is a fifth generation PCIe (PCIe5) interface.
Pua’451 discloses PCIe interface (PCIe, see Figs. 2 and 3).
SUGITA’074 and Pua’451 does not appear to teach PCIe5.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify SUGITA’074’s invention to comprise PCIe, as taught by and Pua’451, in order to reduce the volume of the storage system while improving the data transmission rate (see para. [0036]) and also to implement PCIe5 since PCIe5 provides a faster, more efficient interface and PCIe5 is double the bandwidth of PCIe4 thus PCIe5 has double the lanes of PCIe4.
As to claim 13, Pua’451 discloses transferring results of the memory operations performed on the data from the controller included in the memory component to an additional controller operatively coupled with the memory component (when the host reads data, the virtual IDE module of the designated flash storage chip receives and executes IDE instruction and the data is pass through the flash memory interface and PCI Express interfaces, see para. [0018] and Figs. 1-4).
As to claim 14, Pua’451 discloses transferring the results of the memory operations performed on the data from the additional controller to a host (data is read through the flash memory interface and converted into formats acceptable to the PCIe connecting interfaces to be transmitted to the host, see paras. [0018] and [0026]).
As to claim 15, Pua’451 discloses performing, by the controller, memory operations to manage the BGA component on the BGA component (when the host reads or write data to the flash array storage system, the virtual IDE module of the flash storage chip receives and executes the IDE instruction issued, see para. [0018]; and flash memory block management (such as wear levelling, bad block management, and mapping table maintenance), error correction, and power management, see para. [0068]).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
MIURA et al. (U.S. Publication No. 2011/0258373 A1) discloses a memory system including plural chips mutually laminated and wired via a ball grid array and bonding wire.
Grinman et al. (U.S. Publication No. 2008/0116544 A1) discloses packaged semiconductor chips with array.
Yu et al. (U.S. Publication No. 2014/0281151 A1) discloses green NAND device driver with DRAM data persistence for enhanced flash endurance and performance.
MURAOKA et al. (U.S. Publication No. 2015/0347032 A1) discloses DRAM having SDRAM interface and flash memory consolidated memory module.
Yu et al. (U.S. Publication No. 2009/0193184 A1) discloses hybrid 2-level mapping tables for hybrid block and page-mode flash memory system.
Parson et al. (U.S. Patent No. 7,793,029 B1) discloses translation device apparatus for configuring printed circuit board connectors.
Harriman et al. (U.S. Patent No. 8,549,205 B1) discloses providing a consolidated sideband communication channel between devices.
Tsu (U.S. Patent No. 7,705,850 B1) discloses computer system having increased PCIE bandwidth.



The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.  When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).  
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The applicant or patent owner must also show how the amendments avoid such references or objections.
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITUS WONG whose telephone number is (571)270-1627. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TITUS WONG/Primary Examiner, Art Unit 2181